

EXHIBIT 10.2


CONSENT AND AMENDMENT NO. 1 TO CREDIT AND GUARANTY AGREEMENT
THIS CONSENT AND AMENDMENT NO. 1 TO CREDIT AND GUARANTY AGREEMENT (this
“Amendment No. 1”) dated as of August 30, 2013, is by and among SPARTON
CORPORATION, an Ohio corporation, SPARTRONICS, INC., a Michigan corporation,
SPARTON TECHNOLOGY, INC., a New Mexico corporation, SPARTON ELECTRONICS FLORIDA,
INC., a Florida corporation, SPARTON MEDICAL SYSTEMS, INC., a Michigan
corporation, SPARTON MEDICAL SYSTEMS COLORADO, LLC, a Colorado limited liability
company, SPARTON BP MEDICAL DENVER, LLC, a Delaware limited liability company,
SPARTON ONYX, LLC, a Delaware limited liability company, ONYX EMS, LLC, a South
Dakota limited liability company, RESONANT POWER TECHNOLOGY, INC., a Wisconsin
corporation, and SPARTON ELECTRONIC DEVICES, LLC, a Delaware limited liability
company (collectively, the “Existing Borrowers” and each, individually, an
“Existing Borrower”), and SPARTON AYDIN, LLC, a Delaware limited liability
company (“New Aydin Borrower”), the Lenders from time to time a party to the
Credit Agreement referred to below, and BMO HARRIS BANK, N.A., as Administrative
Agent (in such capacity, the “Administrative Agent”).
W I T N E S S E T H:
WHEREAS, the Administrative Agent, the Lenders, the Borrowers and the other Loan
Parties are parties to that certain Credit and Guaranty Agreement, dated as of
November 15, 2012 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”);
WHEREAS, Borrowers have notified the Administrative Agent and Lenders that
(i) Parent is forming New Aydin Borrower, which will be a Wholly-Owned
Subsidiary of Parent, and (ii) New Aydin Borrower desires to acquire
substantially all of the assets of Aydin Displays, Inc., a Georgia corporation
(“Aydin Seller”), pursuant to the terms of that certain Asset Purchase Agreement
(the “Video Display APA”) dated as of August 15, 2013, by and among the Aydin
Seller, Video Display Corporation, a Georgia corporation, and New Aydin Borrower
(the “Video Display Acquisition”);
WHEREAS, Borrowers have requested that the Administrative Agent and Lenders
(a) consent to the Video Display Acquisition and (b) amend certain provisions of
the Credit Agreement as set forth herein and the Administrative Agent and
Lenders have agreed to the foregoing requests, on the terms and subject to
satisfaction of the conditions contained herein; and
WHEREAS, this Amendment No. 1 shall constitute a Loan Document, these Recitals
shall be construed as part of this Amendment No. 1 and capitalized terms used
but not otherwise defined in this Amendment No. 1 shall have the meanings
ascribed to them in the Credit Agreement.
NOW, THEREFORE, for and in consideration of the premises and mutual agreements
herein contained and for the purposes of setting forth the terms and conditions
of this Amendment No. 1, the parties, intending to be bound, hereby agree as
follows:

 
1

 




--------------------------------------------------------------------------------



Section 1.Limited Consent. The Total Consideration payable by Borrowers for the
Video Display Acquisition may, after the purchase price adjustments provided for
in the Video Display APA, exceed the $15,000,000 limitation set forth in clause
(k) of the definition of Permitted Acquisition. Consequently, Borrowers have
requested consent for New Aydin Borrower to enter into the Video Display
Acquisition pursuant to the terms of the Video Display APA. Subject to the
satisfaction of the conditions set forth in Section 3 below, and in reliance on
the representations and warranties set forth in Section 4 below, the
Administrative Agent and Lenders hereby consent to Borrowers’ request for New
Aydin Borrower to consummate the Video Display Acquisition pursuant to the terms
of the Video Display APA. The foregoing consent is expressly limited to the
Video Display Acquisition consummated pursuant to the terms of the Video Display
APA and, except for an acquisition permitted by the Credit Agreement, shall not
be construed to permit any Loan Party, or any Subsidiary of any Loan Party, to
acquire all or any substantial part of the assets or business of any other
Person without the prior written consent of the Administrative Agent and the
Lenders.
SECTION 2.    Amendments of the Credit Agreement. Subject to the satisfaction of
the conditions set forth in Section 3 below, and in reliance on the
representations and warranties set forth in Section 4 below, the Credit
Agreement is hereby amended as follows:
(a)    Section 1.3 (Letters of Credit). Section 1.3 of the Credit Agreement is
hereby amended by adding the following as the last sentence of subsection (b) of
such Section:
“Notwithstanding the foregoing, the LC Issuer may issue one or more Letters of
Credit with an expiration date which is later than the date otherwise permitted
by this Section 1.3 but not later than the third anniversary of the scheduled
Revolving Credit Termination Date; provided that (a) the aggregate outstanding
amount of the L/C Obligations with respect to all such Letters of Credit shall
not at any time exceed One Million Dollars ($1,000,000) and (b) Borrowers shall
cash collateralize all such Letters of Credit on or prior to the Revolving
Credit Termination Date (or such earlier date as may be requested by the LC
Issuer or the Administrative Agent during the existence of an Event of Default)
in an amount equal 105% of such Letters of Credit (or such greater amount as
Administrative Agent may determine is necessary to pay the face amount thereof
plus all fees and expenses expected to accrue with respect to such Letters of
Credit through the expiration date of such Letters of Credit).”
(b)    Section 1.16 (Joint and Several Liability). Section 1.16 of the Credit
Agreement is hereby amended by moving the existing text to a new subsection (a)
of such Section and adding new subsections (b) and (c) to such Section as
follows:
“(b) Notwithstanding anything to the contrary set forth herein or in the other
Loan Documents, a Loan Party who does not qualify as an ECP (including, without
limitation, after giving effect to Section 1.16(c)) shall not be deemed to be
jointly or severally liable for any Swap Obligations if and to the extent that
such joint and several liability by such Loan Party would violate the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) or any
other applicable law or regulation. This Section 1.16(b) shall not affect any
Obligations other than Swap

 
2

 




--------------------------------------------------------------------------------



Obligations, nor shall it affect the Obligations of any Loan Party who qualifies
as an ECP. If any Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to transactions for which such joint and several
liability is or becomes illegal.
(c) Each Qualified ECP hereby jointly and severally absolutely, unconditionally
and irrevocably undertakes to provide such funds or other support as may be
needed from time to time by each other Loan Party to honor all of its
obligations under the Loan Documents in respect of Swap Obligations (provided,
however, that each Qualified ECP shall only be liable under this Section 1.16(c)
for the maximum amount of such liability that can be hereby incurred without
rendering its obligations under this Section 1.16(c) voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP under this
Section 1.16(c) shall remain in full force and effect until the Commitments have
been irrevocably terminated, the Obligations have been repaid in full and each
Loan Party’s obligations under this Agreement have been discharged. Each Loan
Party intends that this Section 1.16(c) constitute, and this Section 1.16(c)
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.”
(c)    Section 3.1 (Place and Application of Payments). Section 3.1 of the
Credit Agreement is hereby amended by adding the following as the last sentence
of such Section:
“Notwithstanding the foregoing, amounts received from any Loan Party that is not
a Qualified ECP shall not be applied to any Excluded Swap Obligation of such
Loan Party.”
(d)    Section 5 (Definitions; Interpretation). Section 5 of the Credit
Agreement is hereby amended by adding or amending and restating, as applicable,
the following definitions:
“Amendment No. 1” means that certain Consent and Amendment No. 1 to Credit and
Guaranty Agreement” dated as of August 30, 2013, among the Loan Parties, the
Administrative Agent and the Lenders.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Creonix APA” means that certain Asset Purchase Agreement dated as of May 31,
2013, among Creonix, LLC, a Massachusetts limited liability company, as seller,
and Sparton Electronics Devices, LLC, as buyer, and the other parties named
therein.
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act and any rule, regulation or order of the

 
3

 




--------------------------------------------------------------------------------



Commodity Futures Trading Commission (or the application or official
interpretation of any thereof).
“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee by such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) (a) by virtue of such Loan Party’s failure for any reason to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder at the time the Guarantee or the grant of such
security interest becomes or would become effective with respect to such Swap
Obligation or (b) in the case of a Swap Obligation subject to a clearing
requirement pursuant to Section 2(h) of the Commodity Exchange Act (or any
successor provision thereto), because such Loan Party is a “financial entity,”
as defined in Section 2(h)(7)(C)(i) the Commodity Exchange Act (or any successor
provision thereto), at the time the Guarantee of such Loan Party becomes or
would become effective with respect to such related Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal.
“Funds Transfer and Deposit Account Liability” means the liability of any Loan
Party or any Subsidiary owing to any of the Lenders, or any Affiliates of such
Lenders, arising out of (a) the execution or processing of electronic transfers
of funds by automatic clearing house transfer, wire transfer or otherwise to or
from deposit accounts of any Loan Party and/or any Subsidiary now or hereafter
maintained with any of the Lenders or their Affiliates, (b) the acceptance for
deposit or the honoring for payment of any check, draft or other item with
respect to any such deposit accounts, (c) credit cards for commercial customers
(including, without limitation, “commercial credit cards” and purchasing cards),
(d) stored value cards, and (e) any other deposit, disbursement, and cash
management services afforded to any Loan Party or any Subsidiary by any of such
Lenders or their Affiliates (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services); provided, however, that the Funds
Transfer and Deposit Account Liability of any Loan Party shall not include such
Loan Party’s Excluded Swap Obligations and the definition of “Funds Transfer and
Deposit Account Liability” shall not create any Guarantee by any Loan Party of
(or grant of security interest by any Loan Party to support, as applicable) any
Excluded Swap Obligations of such Loan Party for purposes of determining any
obligations of such Loan Party.

 
4

 




--------------------------------------------------------------------------------



“Guarantee” of or by any Person means any obligation, contingent or otherwise,
of the guarantor guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation of any other Person.
“Hedging Liability” means the liability of any Loan Party or any Subsidiary to
any of the Lenders, or any Affiliates of such Lenders, in respect of any
interest rate, foreign currency, and/or commodity swap, exchange, cap, collar,
floor, forward, future or option agreement, or any other similar interest rate,
currency or commodity hedging arrangement, as any Loan Party or such Subsidiary,
as the case may be, may from time to time enter into with any one or more of the
Lenders party to this Agreement or their Affiliates; provided, however, that the
Hedging Liability of any Loan Party shall not include such Loan Party’s Excluded
Swap Obligations and the definition of “Hedging Liability” shall not create any
Guarantee by any Loan Party of (or grant of security interest by any Loan Party
to support, as applicable) any Excluded Swap Obligations of such Loan Party for
purposes of determining any obligations of such Loan Party.
“New Aydin Borrower” means Sparton Aydin, LLC, a Delaware limited liability
company.
“Obligations” means all obligations (monetary (including post-petition interest,
allowed or not) or otherwise) of the Borrowers to pay principal and interest on
the Loans, all Reimbursement Obligations owing under the Applications, all fees
and charges payable hereunder, and all other payment obligations of any Loan
Party or any Subsidiary of any Loan Party arising under or in relation to any
Loan Document, all Hedging Liability and all Funds Transfer and Deposit Account
Liability, in each case whether now existing or hereafter arising, due or to
become due, direct or indirect, absolute or contingent, and howsoever evidenced,
held or acquired; provided, however, that the Obligations of any Loan Party
shall not include such Loan Party’s Excluded Swap Obligations and the definition
of “Obligations” shall not create any Guarantee by any Loan Party of (or grant
of security interest by any Loan Party to support, as applicable) any Excluded
Swap Obligations of such Loan Party for purposes of determining any obligations
of such Loan Party.
“Qualified ECP” means, in respect of any Swap Obligation, each Loan Party that
has total assets exceeding $10,000,000 at the time the relevant Guarantee or
grant of the relevant security interest becomes or would become effective with
respect to such Swap Obligation or such other Person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another Person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 
5

 




--------------------------------------------------------------------------------



“Total Consideration” means, with respect to an Acquisition, the sum (but
without duplication) of (a) cash paid in connection with any Acquisition,
(b) indebtedness payable to the seller in connection with such Acquisition,
(c) the fair market value of any equity securities, including any warrants or
options therefor, delivered in connection with any Acquisition, (d) the present
value of covenants not to compete entered into in connection with such
Acquisition or other future payments which are required to be made over a period
of time and are not contingent upon any Loan Party or any Subsidiary meeting
financial performance objectives (exclusive of salaries paid in the ordinary
course of business) (discounted at the Base Rate), but only to the extent not
included in clause (a), (b) or (c) above, and (e) the amount of indebtedness
assumed in connection with such Acquisition; provided, however, Total
Consideration shall exclude customary working capital adjustments acceptable to
Administrative Agent.
“Video Display APA” means that certain Asset Purchase Agreement dated as of
August 15, 2013, by and among Video Display Corporation, a Georgia corporation,
Aydin Displays, Inc., a Georgia corporation, as seller, and New Aydin Borrower,
as buyer.
(e)    Section 5 (Definitions; Interpretation). Section 5 of the Credit
Agreement is hereby further amended by amending and restating clauses (d), (e)
and (k) of the definition of “Permitted Acquisition” as follows:
“(d) for Acquisitions with Total Consideration of less than $7,500,000, the
Borrower Representative shall have notified the Administrative Agent and Lenders
not less than 30 days prior to any such Acquisition and furnished to the
Administrative Agent and Lenders at such time reasonable details as to such
Acquisition (including sources and uses of funds therefor);”
“(e) for Acquisitions with Total Consideration of $7,500,000 or more, the
Borrower Representative shall have notified the Administrative Agent and Lenders
not less than 45 days prior to any such Acquisition and furnished to the
Administrative Agent and Lenders at such time reasonable details as to such
Acquisition (including sources and uses of funds therefor), 3-year (or such
lesser period, as available, but not less than 2 years) historical financial
information of the Acquired Business and 1-year pro forma financial forecasts of
the Parent and its Subsidiaries, including the Acquired Business, on a
consolidated basis after giving effect to the Acquisition and covenant
compliance calculations reasonably satisfactory to the Administrative Agent;”
“(k) the Total Consideration for the Acquired Business shall not exceed
$25,000,000 and, when taken together with the Total Consideration for all
Acquired Businesses acquired during the term of this Agreement (excluding the
Total Consideration provided for in the Video Display APA and Creonix APA as in
effect on the date such agreements were provided to Agent and Lenders in
connection with

 
6

 




--------------------------------------------------------------------------------



the closing of such Acquisitions), shall not exceed $40,000,000 in the
aggregate; and”
(f)    Section 8.5 (Financial Reports). Section 8.5(a) and (e) of the Credit
Agreement are hereby amended and restated as follows:
“(a)    as soon as available, and in any event no later than 45 days after the
last day of each of the first three fiscal quarters of each fiscal year of the
Parent, a copy of the consolidated balance sheet of the Parent and its
Subsidiaries as of the last day of such fiscal quarter and the consolidated
statements of income, retained earnings, and cash flows of the Parent and its
Subsidiaries for the fiscal quarter and for the fiscal year-to-date period then
ended, each in reasonable detail showing in comparative form the figures for the
corresponding date and period in the previous fiscal year, prepared by the
Borrowers in accordance with GAAP (subject to the absence of footnote
disclosures and year-end audit adjustments) and certified to by its chief
financial officer or another officer of the Borrower Representative acceptable
to the Administrative Agent;”
“(e)    as soon as available, and in any event no later than 60 days after the
start of each fiscal year of the Parent, a copy of the Parent’s and its
Subsidiaries’ consolidated business plan for such fiscal year, such business
plan to show the Parent’s projected consolidated revenues, expenses and balance
sheet on a quarter-by-quarter basis, such business plan to be in reasonable
detail prepared by the Borrowers and in form satisfactory to the Administrative
Agent and the Required Lenders (which shall include a summary of all assumptions
made in preparing such business plan);”
(g)    Section 8.12 (Dividends and Certain Other Restricted Payments). Section
8.12 of the Credit Agreement is hereby amended and restated as follows:
“Section 8.12.    Dividends and Certain Other Restricted Payments. No Loan Party
shall, nor shall any Loan Party permit any Subsidiary to, (a) declare or pay any
dividends on or make any other distributions in respect of any class or series
of its capital stock or other equity interests (other than dividends or
distributions payable solely in its capital stock or other equity interests), or
(b) directly or indirectly purchase, redeem, or otherwise acquire or retire any
of its capital stock or other equity interests or any warrants, options, or
similar instruments to acquire the same (the dividends, distributions,
purchases, redemptions and other payments restricted by this Section 8.12,
collectively, “Restricted Payments”); provided, however, that the foregoing
shall not operate to prevent (i) the making of dividends or distributions by any
Subsidiary to any Borrower or (ii) (x) the purchase of Parent’s common stock for
an amount not to exceed $5,000,000 in the aggregate during any fiscal year or
(y) the making of dividends as approved by the Parent’s Board of Directors in
the aggregate amount of up to $3,000,000 during any fiscal year so long as (in
the case of each of clause (x) and (y)) (A) no Default or Event of Default
exists or would be caused by such purchase and (B) the Loan Parties are in
compliance with the financial

 
7

 




--------------------------------------------------------------------------------



covenants set forth in Section 8.23, on a pro forma basis, immediately prior to
and after the effect of such purchase.”
SECTION 3.    Conditions of Effectiveness. This Amendment No. 1 shall become
effective as of the date hereof, but only upon receipt by the Administrative
Agent of each of the following (collectively, the “Amendment No. 1 Documents”),
which shall be in form and substance satisfactory to the Administrative Agent:
(a)    one or more counterparts of this Amendment No. 1 executed by the parties
hereto; and
(b)    each of the agreements, instruments and other documents set forth on the
Document Checklist delivered to Borrowers in connection with this Amendment
No. 1 executed by the parties thereto, and such other agreements, instruments
and documents as may be reasonably required by the Administrative Agent or its
counsel, each of which shall be in form and substance satisfactory to the
Administrative Agent and its counsel.
SECTION 4.    Representations and Warranties. Each Loan Party represents and
warrants to the Administrative Agent and the Lenders that:
(a)    It has all necessary power and authority to execute and deliver this
Amendment No. 1 and each of the other Amendment No. 1 Documents to which it is a
party and to perform its obligations hereunder and thereunder, (b) this
Amendment No. 1 and each of the other Amendment No. 1 Documents to which it is a
party constitute the legal, valid and binding obligations of such Loan Party and
are enforceable against such Loan Party in accordance with their respective
terms except as such enforceability may be limited by applicable solvency,
bankruptcy, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and applicable equitable principles (whether
considered in a proceeding at law or in equity), and (c) neither the execution,
delivery or performance by such Loan Party of this Amendment No. 1 or any other
Amendment No. 1 Documents to which it is a party (1) violates any material
provision of any law or regulation applicable to such Loan Party, or any other
decree of any governmental body, (2) conflicts with or results in the breach or
termination of, constitutes a default under or accelerates any performance
required by, any indenture, mortgage, deed of trust, lease, agreement or other
instrument to which any Loan Party or Subsidiary is a party or by which such
Person or any of its property is bound, (3) results in the creation or
imposition of any Lien (other than Liens permitted pursuant to Section 8.8 of
the Credit Agreement) upon any of the Property of the Loan Party, (4) violates
or conflicts with the articles of incorporation (or articles of formation),
bylaws (or operating agreement), or other organizational documents of such Loan
Party, or (5) requires the consent, approval or authorization of, or declaration
or filing with, any other Person, except for those already duly obtained;
(b)    No Default or Event of Default shall have occurred or be continuing as of
the date hereof;
(c)    As of the date hereof, and after giving effect of this Amendment No. 1
and the other Amendment No. 1 Documents and the transactions contemplated hereby
and thereby, the

 
8

 




--------------------------------------------------------------------------------



representations and warranties of the Loan Parties contained in the Credit
Agreement and other Loan Documents are true and correct on and as of the date
hereof to the same extent as though made on and as of such date except to the
extent such representations and warranties specifically relate to an earlier
date, in which case such representation or warranty shall have been true and
correct on and as of such earlier date; and
(d)    The Video Display Acquisition satisfies each of the conditions necessary
for the Video Display Acquisition to constitute a Permitted Acquisition as set
forth in the definition “Permitted Acquisition” except for the conditions set
forth in clause (k) of such definition to the extent the purchase price
adjustments provided for in the Video Display APA cause the Total Consideration
paid for the Acquired Business to exceed $15,000,000.
SECTION 5.    Reference to, and Effect on, Loan Documents.
(a)    Fees and Expenses. The Borrowers agree to pay, on demand, in accordance
with Section 13.15 of the Credit Agreement, all costs and expenses of, or
incurred by, the Administrative Agent, including but not limited to, reasonable
attorneys’ fees and costs in connection with the preparation, execution and
delivery of this Amendment No. 1 and the other Amendment No. 1 Documents.
(b)    Ratification of Loan Documents. Except as specifically amended above or
in the other Amendment No. 1 Documents, the Credit Agreement and the other Loan
Documents shall remain in full force and effect. Notwithstanding anything
contained herein or in any of the other Amendment No. 1 Documents, the terms of
this Amendment No. 1 and the other Amendment No. 1 Documents are not intended to
and do not effect a novation of the Credit Agreement or any other Loan Document.
Each of the Loan Parties hereby ratifies and reaffirms each of the terms and
conditions of the Loan Documents to which it is a party and all of its
obligations thereunder.
(c)    No Waiver. The execution, delivery and effectiveness of this Amendment
No. 1 and the other Amendment No. 1 Documents shall not operate as a waiver of
any Default or Event of Default whether now existing or hereafter arising or of
any right, power or remedy of the Administrative Agent or the Lenders under the
Credit Agreement, any of the other Loan Documents or under applicable law.
(d)    References. Upon the effectiveness of this Amendment No. 1, each
reference in (a) the Credit Agreement to “this Agreement,” “this Credit
Agreement,” “hereunder,” “hereof,” or words of similar import and (b) any other
Loan Document to “the Credit Agreement” or words of similar import shall, in
each case and except as otherwise specifically stated therein, mean and be a
reference to the Credit Agreement as amended hereby.
SECTION 6.    Miscellaneous.
(a)    Successors and Assigns. This Amendment No. 1 shall be binding on the Loan
Parties, and shall inure to the benefit of the Administrative Agent and the
Lenders and their respective successors and assigns.

 
9

 




--------------------------------------------------------------------------------



(b)    Entire Agreement. This Amendment No. 1 and the other Amendment No. 1
Documents constitute the entire agreement of the parties hereto and thereto with
respect to the subject matter hereof and thereof and supersedes all other
understandings, oral or written, with respect to the subject matter hereof or
thereof.
(c)    Headings. Section headings in this Amendment No. 1 are included herein
for convenience of reference only and shall not constitute a part of this
Amendment No. 1 for any other purpose.
(d)    Severability. Wherever possible, each provision of this Amendment No. 1
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Amendment No. 1 shall be prohibited
by or invalid under applicable law, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Amendment No. 1.
(e)    Counterparts. This Amendment No. 1 may be executed in any number of
separate original counterparts and by the different parties on separate
counterparts, each of which shall be deemed to be an original, but all of such
counterparts shall together constitute one agreement. Delivery of an executed
counterpart of a signature page to this Amendment No. 1 by facsimile, “pdf” or
other form of electronic delivery shall be effective as delivery of a manually
executed counterpart of this Amendment No. 1.
[SIGNATURE PAGES FOLLOW]



 
10

 




--------------------------------------------------------------------------------

(Signature Page to Consent and Amendment No. 1 to Credit and Guaranty Agreement)

IN WITNESS WHEREOF, intending to be legally bound, the parties hereto have duly
executed this Amendment No. 1 as of the date first above written.
BORROWERS:
SPARTON CORPORATION, an Ohio corporation 

By: /s/ Michael Osborne  
   Michael Osborne 
   Senior Vice President – Corporate  
   Development
 
SPARTRONICS, INC., a Michigan corporation 

By: /s/ Steve Korwin  
   Steve Korwin 
   Vice President
 
SPARTON TECHNOLOGY, INC., a New Mexico corporation 

By: /s/ Steve Korwin  
   Steve Korwin 
   Vice President
 
SPARTON ELECTRONICS FLORIDA, INC., a Florida corporation 

By: /s/ Steve Korwin  
   Steve Korwin 
   Vice President
 
SPARTON MEDICAL SYSTEMS, INC., a Michigan corporation 

By: /s/ Steve Korwin  
   Steve Korwin 
   Vice President
BORROWERS:
SPARTON MEDICAL SYSTEMS COLORADO, LLC, a Colorado limited liability company 

By: /s/ Steve Korwin  
   Steve Korwin 
   Vice President
 
SPARTON BP MEDICAL DENVER, LLC, a Delaware limited liability company 

By: /s/ Steve Korwin  
   Steve Korwin 
   Vice President


 
 
 




--------------------------------------------------------------------------------

(Signature Page to Consent and Amendment No. 1 to Credit and Guaranty Agreement)

 
SPARTON ONYX, LLC, a Delaware limited liability company 

By: /s/ Steve Korwin  
   Steve Korwin 
   Vice President
 
ONYX EMS, LLC, a South Dakota limited liability company 

By: /s/ Michael Osborne  
   Michael Osborne 
   President
 
RESONANT POWER TECHNOLOGY, INC., a Wisconsin corporation 

By: /s/ Michael Osborne  
   Michael Osborne 
   President
 
SPARTON ELECTRONIC DEVICES, LLC, a Delaware limited liability company 
 
By:   /s/ Michael Osborne  
   Michael Osborne 
   President
 
SPARTON AYDIN, LLC, a Delaware limited liability company 
 
By:   /s/ Michael Osborne r 
   Michael Osborne 
   President
 
 



ADMINISTRATIVE AGENT AND L/C ISSUER:
BMO HARRIS BANK, N.A. 

 
By: /s/ Andre Bonakdar  
   Andre Bonakdar 
   Director




 
 
 




--------------------------------------------------------------------------------

(Signature Page to Consent and Amendment No. 1 to Credit and Guaranty Agreement)

LENDERS:


BMO HARRIS BANK, N.A. 


By:   /s/ Andre Bonakdar  
   Andre Bonakdar 
   Director
 
BANK OF AMERICA, N.A. 


By:   /s/ Jason Guerra  
       Jason Guerra 
       Vice President




 
 
 


